UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-07791 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 72-1424200 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1615 Poydras Street New Orleans, Louisiana* 70112 (Address of principal executive offices) (Zip Code) (504) 582-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. S Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “ accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer S Non-accelerated filer o(Do not check if a smaller Smaller reporting company o reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities and Exchange Act of 1934). oYes S No On June 30, 2008, there were issued and outstanding60,751,259 shares of the registrant’s Common Stock, par value $0.01 per share. McMoRan Exploration Co. TABLE OF CONTENTS Page Part I.Financial Information Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flow (Unaudited) 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 25 Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Quantitative and Qualitative Disclosures about Market Risks 40 Controls and Procedures 41 Part II.Other Information 41 Signature 43 Exhibit Index E-1 TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1. Financial Statements. McMoRan EXPLORATION CO. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2008 2007 (In Thousands) ASSETS Cash and cash equivalents $ 523 $ 4,830 Accounts receivable 221,017 128,690 Inventories 12,946 11,507 Prepaid expenses 4,248 14,331 Fair value of oil and gas derivative contracts - 16,623 Current assets from discontinued operations, including restricted cash of $0.5 million 3,024 3,029 Total current assets 241,758 179,010 Property, plant and equipment, net 1,382,230 1,503,359 Sulphur business assets, net 342 349 Restricted investments and cash 22,311 7,036 Fair value of oil and gas derivative contracts 162 4,317 Deferred financing costs 17,734 21,217 Total assets $ 1,664,537 $ 1,715,288 LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable $ 112,631 $ 97,821 Accrued liabilities 100,851 68,292 6% convertible senior notes 43,503 100,870 Other short term borrowings - 10,665 Accrued interest and dividends payable 9,898 13,055 Current portion of accrued oil and gas reclamation costs 73,780 80,839 Current portion of accrued sulphur reclamation cost 10,659 12,145 Fair value of oil and gas derivative contracts 64,417 14,001 Current liabilities from discontinued operations 1,727 2,624 Total current liabilities 417,466 400,312 Senior secured revolving credit facility 4,500 274,000 5¼% convertible senior notes 74,720 115,000 11.875% senior notes 300,000 300,000 Accrued oil and gas reclamation costs 230,783 213,898 Accrued sulphur reclamation costs 9,498 9,155 Contractual postretirement obligation 5,781 6,216 Fair value of oil and gas derivative contracts 21,124 7,516 Other long-term liabilities 24,425 16,962 Total liabilities 1,088,297 1,343,059 Stockholders' equity 576,240 372,229 Total liabilities and stockholders' equity $ 1,664,537 $ 1,715,288 The accompanying notes are an integral part of these consolidated financial statements. 3 TABLE OF CONTENTS McMoRan EXPLORATION CO. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 (In Thousands, Except Per Share Amounts) Revenues: Oil and gas $ 372,321 $ 44,988 $ 664,267 $ 96,363 Service 3,187 360 6,717 682 Total revenues 375,508 45,348 670,984 97,045 Costs and expenses: Production and delivery costs 69,505 16,618 125,151 34,346 Depletion, depreciation and amortization 121,001 15,530 242,333 42,565 Exploration expenses 27,480 5,348 34,293 15,103 Loss on oil and gas derivative contracts 70,775 - 116,006 - General and administrative expenses 18,237 4,415 27,249 10,812 Start-up costs for Main Pass Energy Hub™ 1,645 2,752 3,262 5,457 Insurance recovery (3,391 ) - (3,391 ) - Total costs and expenses 305,252 44,663 544,903 108,283 Operating income (loss) 70,256 685 126,081 (11,238 ) Interest expense, net (12,520 ) (5,755 ) (29,631 ) (11,409 ) Other income (expense), net (1,897 ) 833 (2,524 ) 1,581 Income (loss) from continuing operations before income taxes 55,839 (4,237 ) 93,926 (21,066 ) Provision for income taxes (1,009 ) - (1,865 ) - Income (loss) from continuing operations 54,830 (4,237 ) 92,061 (21,066 ) Income (loss) from discontinued operations (748 ) (1,102 ) (1,604 ) 1,229 Net income (loss) 54,082 (5,339 ) 90,457 (19,837 ) Preferred dividends and amortization of convertible preferred stock issuance costs (4,357 ) (1,147 ) (8,723 ) (1,552 ) Net income (loss) applicable to common stock $ 49,725 $ (6,486 ) $ 81,734 $ (21,389 ) Basic net income (loss) per share of common stock: Continuing operations $0.88 $(0.19 ) $1.50 $(0.79 ) Discontinued operations (0.01 ) (0.04 ) (0.03 ) 0.04 Net income (loss) per share of common stock $0.87 $(0.23 ) $1.47 $(0.75 ) Diluted net income (loss) per share of common stock: Continuing operations $0.64 $(0.19 ) $1.11 $(0.79 ) Discontinued operations (0.01 ) (0.04 ) (0.02 ) 0.04 Net income (loss) per share of common stock $0.63 $(0.23 ) $1.09 $(0.75 ) Average common shares outstanding : Basic 57,450 28,882 55,703 28,620 Diluted 88,278 28,882 86,783 28,620 The accompanying notes are an integral part of these consolidated financial statements. 4 TABLE OF CONTENTS McMoRan EXPLORATION CO. CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Six Months Ended June 30, 2008 2007 (In Thousands) Cash flow from operating activities: Net income (loss) $ 90,457 $ (19,837 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: (Income) loss from discontinued operations 1,604 (1,229 ) Depletion, depreciation and amortization 242,333 42,565 Exploration drilling and related expenditures 11,873 1,335 Compensation expense associated with stock-based awards 20,875 8,740 Amortization of deferred financing costs 2,757 1,192 Unrealized loss on oil and gas derivative contracts 84,802 - Loss on induced conversions of convertible senior notes 2,663 - Reclamation expenditures (4,005 ) (2,858 ) Prepayment of reclamation expenditures by third party owners 2,859 - Increase in restricted cash (7,567 ) - Other (262 ) (448 ) (Increase) decrease in working capital: Accounts receivable (82,176 ) (2,651 ) Accounts payable and accrued liabilities 17,582 (13,774 ) Prepaid expenses and inventories (2,024 ) 25,032 Net cash provided by continuing operations 381,771 38,067 Net cash provided by discontinued operations 454 576 Net cash provided by operating activities 382,225 38,643 Cash flow from investing activities: Exploration, development and other capital expenditures (111,059 ) (76,576 ) Acquisition of oil and gas properties 1,112 - Proceeds from restricted investments - 3,019 Increase in restricted investments - (87 ) Net cash used in continuing operations (109,947 ) (73,644 ) Net cash from discontinued operations - - Net cash used in investing activities (109,947 ) (73,644 ) Cash flow from financing activities: Payments under senior secured revolving credit facility, net (269,500 ) (28,750 ) Proceeds from senior secured term loan - 100,000 Financing costs - (2,635 ) Dividends paid on convertible preferred stock (9,108 ) (747 ) Payments for induced conversion of convertible senior notes (2,663 ) - Proceeds from exercise of stock options and other 4,686 1,280 Net cash (used in) provided by continuing operations (276,585 ) 69,148 Net cash from discontinued operations - - Net cash (used in) provided by financing activities (276,585 ) 69,148 Net (decrease) increase in cash and cash equivalents (4,307 ) 34,147 Cash and cash equivalents at beginning of year 4,830 17,830 Cash and cash equivalents at end of period $ 523 $ 51,977 The accompanying notes are an integral part of these consolidated financial statements. 5 TABLE OF CONTENTS McMoRan EXPLORATION CO. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION The consolidated financial statements of McMoRan Exploration Co. (McMoRan), a Delaware corporation, are prepared in accordance with U.S. generally accepted accounting principles.McMoRan’s consolidated financial statements include the accounts of those subsidiaries where McMoRan directly or indirectly has more than 50 percent of the voting rights and where the right to participate in significant management decisions is not shared with other shareholders, including its two wholly owned subsidiaries, McMoRan Oil & Gas LLC (MOXY) and Freeport-McMoRan Energy LLC (Freeport Energy).MOXY conducts all of McMoRan’s oil and gas operations and Freeport Energy continues to pursue plans for a multifaceted energy services facility, including the potential development of liquefied natural gas (LNG) facilities and natural gas storage capabilities at the Main Pass Energy Hub™
